UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 MALIBU MEDIA, LLC,
                                                          Case No. 2:19-cv-02154-RRM-SIL
                           Plaintiff,
                                                          DEFENDANT’S ANSWER AND
                   -against-                              AFFIRMATIVE DEFENSES TO
                                                          AMENDED COMPLAINT
 ROBERT KAYE,

                               Defendant.



       Defendant Robert Kaye, by and through his undersigned attorneys, hereby answers

Plaintiff Malibu Media, LLC’s Amended Complaint-Action For Damages For Property Rights

Infringement, dated April 6, 2020, as follows:

                    AS AND FOR AN ANSWER TO: INTRODUCTION

       1.      Paragraph 1 of the Complaint is a legal conclusion and therefore Defendant can

neither admit nor deny the allegations stated in Paragraph 1 of the Complaint.

       2.      Defendant denies the allegations of Paragraph 2 of the Complaint.

       3.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 3 of the Complaint and therefore denies them.

               AS AND FOR AN ANSWER TO: JURISDICTION & VENUE

       4.      Defendant denies the allegations of Paragraph 4 of the Complaint.

       5.      Defendant denies the allegations of Paragraph 5 of the Complaint.

       6.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 6 of the Complaint and therefore denies them.

       7.      Defendant denies the allegations of Paragraph 7 of the Complaint.




                                                 1
                             AS AND FOR AN ANSWER TO: PARTIES

       8.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 8 of the Complaint.

       9.      Defendant admits Paragraph 9 of the Complaint.

              AS AND FOR AN ANSWER TO: FACTUAL BACKGROUND

       10.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 10 of the Complaint.

       11.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 11 of the Complaint.

       12.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 12 of the Complaint.

       13.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 13 of the Complaint.

       14.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 14 of the Complaint.

       15.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 15 of the Complaint.

       16.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 16 of the Complaint.

       17.     Defendant denies the allegations of Paragraph 17 of the Complaint.

       18.     Defendant denies the allegations of Paragraph 18 of the Complaint.

       19.     Defendant denies the allegations of Paragraph 19 of the Complaint.

       20.     Defendant denies the allegations of Paragraph 20 of the Complaint.

       21.     Defendant denies the allegations of Paragraph 21 of the Complaint.
                                                2
          22.    Defendant denies the allegations of Paragraph 22 of the Complaint.

          23.    Defendant denies the allegations of Paragraph 23 of the Complaint.

          24.    Defendant denies the allegations of Paragraph 24 of the Complaint.

                        AS AND FOR AN ANSWER TO: MISCELLANEOUS

          25.    Defendant denies the allegations of Paragraph 25 of the Complaint.

          26.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 26 of the Complaint and therefore deny them.

                AS AND FOR AN ANSWER TO: COUNT 1 DIRECT INFRINGEMENT

                                    AGAINST DEFENDANT

          27.    Defendant repeats and reasserts each and every one of the responses contained in

the preceding Paragraphs 1-26 hereof with the same force and effect as though fully set forth

herein.

          28.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 28 of the Complaint and therefore deny them.

          29.    Defendant denies the allegations in Paragraph 29 of the Complaint.

          30.    Defendant denies the allegations in Paragraph 30 of the Complaint.

          31.    Defendant denies the allegations in Paragraph 31 of the Complaint, including each

and all of its sub-paragraphs (A)-(D).

          32.    Defendant denies the allegations in Paragraph 32 of the Complaint.




                                                  3
            AS AND FOR AN ANSWER TO PLAINTIFF’S DEMAND FOR RLEIEF

       Defendant denies that Plaintiff is entitled to any relief whatsoever it seeks in its prayer for

relief such that Defendant prays that Plaintiff' Complaint be dismissed with prejudice, or

alternatively that a judgment of no cause for action be entered in favor of Defendant and against

Plaintiff, with costs and attorney fees to be awarded to Defendant as allowed by law.

        AS AND FOR AN ANSWER TO PLAINTIFF’S DEMAND FOR A JURY TRIAL

       Defendant hereby objects that Plaintiff is entitled to a trial by jury.

                        DEFENDANT’S AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE
                                  (Failure to State a Claim)

       1.      Plaintiff has failed to state a claim upon which relief may be granted.

                            SECOND AFFIRMATIVE DEFENSE
                                (Failure to State a Claim)

       2.      Plaintiff’s asserted copy right claims are not protectable.

                              THIRD AFFIRMATIVE DEFENSE
                                    (Non-Infringement)

       3.      Defendant has not infringed any applicable copy right laws.

                            FOURTH AFFIRMATIVE DEFENSE
                                (Innocent Infringement)

       4.      The claims in the Complaint are barred, in whole or in part, because any

infringement, if any, was innocent.




                                                  4
                               FIFTH AFFIRMATIVE DEFENSE
                                  (Failure to Mitigate Damages)

       5.      To the extent Plaintiff has suffered any damages, which Defendant expressly

deny, Plaintiff has failed to take any steps to mitigate its damages.

                               SIXTH AFFIRMATIVE DEFENSE
                                         (Laches)

       6.      Plaintiff’s claims are barred by the doctrine of laches.

                              SEVENTH AFFIRMATIVE DEFENSE
                                      (Unclean Hands)

       7.      Plaintiff’s claims are barred by the doctrine of unclean hands.

                              EIGHTH AFFIRMATIVE DEFENSE
                                        (Waiver)

       8.      Plaintiff’s claims are barred by waiver.

                              TENTH AFFIRMATIVE DEFENSE
                                  (Personal Jurisdiction)

       9.      This Court lacks personal jurisdiction over Defendant.

                                   ADDITIONAL DEFENSES

       10.     Defendant reserve the right to supplement or amend this answer, including

through the addition of further affirmative defenses, based upon the course of discovery and

proceedings in this action.

                                     PRAYER FOR RELIEF

      WHEREFORE, the Defendant respectfully requests that judgement be entered by this

Court dismissing any claims in the Amended Complaint that are deemed by the Court to be

lacking in merit, with prejudice and granting such further relief as may be just and proper.




                                                  5
Dated: June 19, 2020       /s/ Oleg A. Mestechkin        /.
                           Oleg A. Mestechkin (OM4108)
                           Wing K. Chiu, Esq. (WC5637)
                           Nancy Lam (NL4630)
                           MESTECHKIN LAW GROUP P.C.
                           1733 Sheepshead Bay Road, Suite 29
                           Brooklyn, New York 11235
                           Tel. (212) 256-1113
                           Fax. (646) 365-2069
                           om@lawmlg.com
                           wkc@lawmlg.com
                           nl@lawmlg.com

                           Attorneys for Defendant Robert Kaye




                       6
                                CERTIFICATE OF SERVICE

        I hereby certify that on June 19, 2020, I served the foregoing document via electronic
filing with the Clerk of the Court using the CM/ECF electronic filing system.
                                                     /s/ Nancy Lam         /.
                                                     Oleg A. Mestechkin (OM4108)
                                                     Wing K. Chiu, Esq. (WC5637)
                                                     Nancy Lam (NL4630)
                                                     MESTECHKIN LAW GROUP P.C.
                                                     1733 Sheepshead Bay Road, Suite 29
                                                     Brooklyn, New York 11235
                                                     Tel. (212) 256-1113
                                                     Fax. (646) 365-2069
                                                     om@lawmlg.com
                                                     wkc@lawmlg.com
                                                     nl@lawmlg.com
                                                     Attorneys for Defendant Robert Kaye




                                                7
